Per Curiam.
Whether the promise of a residuary legatee would bind him, in consideration of his legacy, to pay the testator’s debt,is not the question ; it is contended that it took the debt out of the statute of limitations against the executor. According to Fritz v. Thomas, 1 Whart. Rep. 66, the executor’s own promise would not do so. As the old promise is not revived but superseded by the new one, the consideration of a moral obligation would be wanting to make him personally liable; and though the residuary legatee may possibly be under a moral obligation to pay the testator’s debts, though that is by no means clear, his promise to do so could bind no one but himself. The direction was therefore right.
Judgment affirmed.